Case 2:16-cv-00641-JMA-AKT Document 80 Filed 01/22/20 Page 1 of 1 PageID #: 477


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

DENNIS L. D ' AGUINO, BARRY S. DUBROW,                     Docket No. : 16 Civ. 00641 (JMA)(AKT)
and DONALD F. HESS, individually and on behalf
of all others similarly situated,

                        Plaintiffs,                       JOINT STIPULATION AND ORDER
                                                          OF DISMISSAL WITH PREJUDICE
                -against-
                                                                                FILED
 GARDA CL ATLANTIC, INC.,                                                       CLERK

                                                                     112212020 2:59 pm
                        Defendant.
                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF NEW YORK
                                                                        LONG ISLAND OFFICE

        IT IS HEREBY STIPULATED AND AGREED, by and between the pait ies, and
 ordered by the Court, that:
        (a)     the paii ies' settlement, including but not limited to the settlement of claims under
 the Fair Labor Standards Act, and the New York Labor Law is fair and reasonable; and
        (b)     the above-captioned action and all causes of action that were or could have been
 asse1ied therein, including any and all claims under the Fair Labor Standai·ds Act, are dismissed
 with p rejudice pursuant to Rule 41 (a)(l ) of the Federal Rules of Civil Procedure and without
 costs, disbursements or attorneys' fees to any paiiy.

 Dated: December 16, 2019                                    Dated: December 16, 2 19

  MOSER LAW FIRM, P.C.                                       LITTLER MENDELSON, P.C.

  Isl                                                        Isl
  By: Steven J. Moser                                        By: Lisa M . Griffith

  3 School Street, Suite 207B                                290 Broadhollow Road, Suite 305
  Glen Cove, New York 11542                                  Melville, N ew York 117 47
  (5 16) 671-1150 X 9                                        (63 1) 247-4700

  Attorneys for Plaintiffs                                   Attorneys for Defendant



 SO ORDERED:

        Dated: 1/2212020
               Central Islip, New York
                                                            Isl (JMA)
                                                         Hon. Joan M . Azrack
